Citation Nr: 1206421	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-40 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hearing loss in the left ear.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1978 to August 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in October 2007, the Board determined that new and material evidence had been presented to reopen the claim of service connection for hearing loss in the left ear, and remanded the case for additional development of the claim.  In January 2010, the Board again remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In October 2007, the Board remanded the case order to obtain a medical opinion regarding whether the Veteran's conductive hearing loss in the left ear, which was diagnosed at the time of a March 2003 VA examination, was related to noise exposure in service.  

On VA examinations in January 2009, a physician diagnosed sensorineural hearing loss of the left ear, and an audiologist diagnosed mixed hearing loss in the left ear.  The audiologist in an October 2009 addendum stated that the conductive component in the left ear was not consistent with hearing loss due to noise exposure.  





In January 2010, the Board remanded the case again in order to clarify whether sensorineural type hearing loss in the left ear was consistent with a history of the Veteran's noise exposure to artillery during service.  

On VA audiological examination in July 2011, the diagnosis was mild to moderately severe mixed hearing loss.  The audiologist did not furnish opinion as to etiology of the sensorineural component of the mixed hearing loss in the left ear.  

As the evidence of record is insufficient to decide the claim, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by an examiner, who has not previously examined the Veteran, to determine whether it is at least as likely as not that the sensorineural component of the diagnosed mixed hearing loss in the left ear is consistent with or related to a history of noise exposure to artillery during service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.









If, however, an opinion is not possible without resort to speculation, please to clarify whether the opinion cannot be rendered because there are several potential etiologies, when the in-service noise exposure is not more likely than any other risk factor to cause the sensorineural component to the Veteran's mixed hearing loss in the left ear, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner for review.  

2.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

